DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to applicant’s amendment filed on 10/14/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the invention as claimed now in claim 7, see 112 2nd paragraph rejection below, must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claim 7 now requires the 1st and 2nd stop rods in combination with a stop rod actuator and a second end of the rod having some bell-shaped configuration.
At the instant, the current application fails to described and illustrate the current claimed invention so one of ordinary skill in the art could understand how it works.
Therefore, in order to continue with the examination, and in view of the election and original presentation, the limitations will not be considered. Correction is required.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 7 presents new limitations that are not provided in the elected species and are not capable of working with the invention originally claimed, making the claim indefinite and without any support and clearly description/illustration of the claimed invention.
Claim 7 now requires among other things a stop rod actuator and a second end of the rod having some bell-shaped configuration.
The specification discloses that the stop rod actuator is element 46, which is not part of the elected species.
The bell-shaped end is unclear how is the shape, since there is no illustration, and how it works, since there is no clear explanation. The only time is described is in paragraph 90 as shown below:

    PNG
    media_image1.png
    230
    683
    media_image1.png
    Greyscale

As seen, there is no clear explanation of how this shape will work with the elected species. Furthermore, even if was originally claimed, the limitation would have been part of the restriction.
Therefore, in order to continue with the examination, and in view of the election and original presentation, the limitations will not be considered. Correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pat No 5,285,596 to Kinsey in view of US Pat No 3,953,061 to Hansen et al (Hansen).


    PNG
    media_image2.png
    797
    1305
    media_image2.png
    Greyscale

Kinsey discloses a door stop mechanism for a sliding door. The sliding door having a frame (100, 101), a sliding member (18), a stationary member (14) and a track.
The door stop mechanism comprises a first stop rod (69) selectively attachable to the sliding member, a first stop bar (28) having at least a portion positioned between the sliding member and the frame (when the stop bar is not acting against the stop rod) and being under the sliding member (when the door is open).
The first stop rod has first and second ends, and movable between 1st and 2nd positions. 
The first stop bar prevents movement of the sliding member when the stop rod is in the 2nd position and allows movement of the sliding member when the stop rod is in the 1st position.
A rotatable rod actuator (67) for moving the first stop rod from the 1st position to the 2nd position.
Kinsey fails to disclose that the mechanism further comprises a second stop rod and a second stop bar, wherein the rotatable actuator also moves the second stop rod.

    PNG
    media_image3.png
    873
    652
    media_image3.png
    Greyscale

Hansen teaches that it is well known in the art to provide a rotatable actuator (71) that is configured to operate first and second stop rods (34, top and bottom) that interact with respective first and second stop members (26, top and bottom). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the combination described by Kinsey with additional stop bar/stop rod, as taught by Hansen, in order to reinforce the securement of the door.

Furthermore, applicant is reminded that duplicating the components of a prior art device is a design consideration within the skill of the art. 

Response to Arguments
With respect to the previous 112 2nd paragraph rejection, the current amendment overcomes the previous issues. Therefore, the rejection has been withdrawn.

With respect to the prior art rejection, the applicant mentions that the prior art of record fails to disclose the invention as now claimed.
However, as explained above, neither the applicant has the invention as claimed. In view of the original claim and since an action has been made already on the record, the new limitations in question have not been considered since there is no illustration and clear description of how the invention claimed works.
Prosecution has been closed.
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS LUGO whose telephone number is (571)272-7058. The examiner can normally be reached M-F 9-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571)272-7376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Carlos Lugo/
Primary Examiner
Art Unit 3675



December 9, 2022